Citation Nr: 1108813	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for bronchial asthma and sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned in February 2008.  This transcript has been associated with the claims file.

The case was brought before the Board in October 2008 and October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include clarifying an earlier VA examination and affording the Veteran a new examination if necessary.  The Veteran was afforded a VA examination in March 2010 for his bronchial asthma and sleep apnea.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran's asthma has been manifested by complaints of shortness of breath, flare-ups of asthma symptoms, and wheezing.  His FEV-1 levels were 93 percent of predicted in September 2006, 64 percent of predicted in March 2008, and 88 percent of predicted in March 2010.  His FEV-1/FVC levels were 84 percent of predicted in September 2006, 95 percent of predicted in March 2008, and 84 percent of predicted in March 2010.

2.	The Veteran's sleep apnea is treated and controlled by the use of a continuous positive airway pressure (CPAP) machine.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bronchial asthma and sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 6602, 6847 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in November 2008.

The notice requirements were met in this case by letters sent to the Veteran in November 2004 and March 2006.  The November 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the July 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the July 2006 rating decision, October 2006 statement of the case, October 2008 Board decision, August 2009 supplemental statement of the case, October 2009 Board decision, and January 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in September 2006, July 2009, and March 2010 for his claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's respiratory disability is currently rated as 50 percent disabling under Diagnostic Code 6847 for sleep apnea syndromes.  Under this Diagnostic Code, a 50 percent evaluation is awarded when use of a breach assistance device such as a continuous airway pressure (CPAP) machine is required.  A 100 percent evaluation is awarded when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, a tracheotomy is required.  See 38 C.F.R. § 4.97, DC 6847.  

Bronchial asthma is rated under DC 6602.  A 60 percent evaluation is warranted where the Veteran has an FEV-1 of 40 to 55 percent of predicted value, or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where the Veteran has an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dosage corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran contends that he is entitled separate ratings for his sleep apnea and bronchial asthma.  However, for ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847, a single rating will be assigned under the diagnostic code which reflects the predominant disability with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  See 38 C.F.R. § 4.96(a).  As will be discussed below, the Veteran's sleep apnea reflects the predominant disability and entitles the Veteran the higher disability rating.  As such, the Board will evaluate the Veteran under DC 6847.  

The Veteran was service-connected for bronchial asthma effective July 1, 1992.  In a July 2005 rating decision, the RO increased the Veteran's rating to 50 percent for bronchial asthma and sleep apnea.  As discussed above, the Veteran's disability will be assigned a single rating in recognition of the predominant disability.  

The Veteran was afforded a VA examination in September 2006 where he reported he was using daily prescribed medication for his asthma.  He reported his asthma was aggravated by exertion or outdoor activities such as mowing the lawn.  

The Veteran was also afforded a VA examination in July 2009 where again he reported that he took daily prescribed medications to manage his asthma.  The Veteran also reported that he experienced shortness of breath, wheezing, and the inability to lift his grandchildren or help his wife if she fell.  With regard to his sleep apnea, the examiner noted no current symptoms of snoring, daytime somnolence, and no tendency towards falling asleep while driving.  The CPAP was reported to be very successful since the Veteran had been using it.  

At the VA examination in March 2010 the examiner noted that the Veteran was doing well regarding his sleep apnea and was sleeping through the night and not suffering from hypersomnolence.  The Veteran was still using his CPAP and generally it worked well for him, with the occasional exception of snoring and suffering from fatigue when he did not sleep well.  The examiner also noted the Veteran worked in a controlled environment which did not aggravate his bronchial asthma.  However, the Veteran was still taking his prescribed medications daily and using an inhaler when he had flare-ups.  The Veteran reported that between flare-ups he was functioning fairly well in daily life activities. He reported being able to perform a full work week.  It was noted he was doing well and could perform physical and sedentary activities. 

The Veteran's FEV-1 levels were 93 percent of predicted in September 2006, 64 percent of predicted in March 2008, and 88 percent of predicted in March 2010.  His FEV-1/FVC levels were 84 percent of predicted in September 2006, 95 percent of predicted in March 2008, and 84 percent of predicted in March 2010.

The Veteran's asthma does not meet the criteria for a 60 percent rating under DC 6602 as his FEV-1 scores have ranged from 64-93 percent of predicted and his FEV-1/FVC levels ranged from 84-95 percent of predicted, which warrant less than a 50 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  As such, the Board looks to Diagnostic Code 6847 to assess his sleep apnea.  As provided above, the Veteran's sleep apnea is controlled by the use of the CPAP machine and a 50 percent rating is warranted.  The sleep apnea is considered the predominant respiratory disability as it affords the Veteran a higher disability rating.  The Veteran's sleep apnea does not warrant a 100 percent disability rating as there is no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that which requires tracheotomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  

The Board acknowledges the Veteran's contentions that his bronchial asthma and sleep apnea warrants an evaluation greater than 50 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected respiratory disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent disabling for his respiratory disability.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Veteran. App. 49, 55 (1990).  

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bronchial asthma or sleep apnea.  Additionally, there is not shown to be evidence of marked interference with employment due to his bronchial asthma or sleep apnea.  To the contrary, at the February 2008 Board hearing, the Veteran indicated his respiratory disabilities did not have a negative impact on his occupation.  In fact, during the course of his March 2010 VA examination it was noted he was doing well in his work environment and was capable of both physical and sedentary activities.

The Veteran has indicated that his bronchial asthma causes shortness of breath and wheezing and he uses a CPAP machine for his sleep apnea.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.






	

ORDER

Entitlement to an evaluation in excess of 50 percent for bronchial asthma and sleep apnea is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


